The following opinion was filed May 8, 1928:
Stevens, J.
Mr. Chief Justice Vinje did not participate in the decision of this case. The other members of the court are equally divided in opinion upon the questions presented upon this appeal. Mr. Justice Rosenberry, Mr. Justice Eschweiler, and Mr. Justice Owen are of the opinion that the judgment should be reversed. Mr. Justice Doerfler, Mr. Justice Crownhart, and the writer are of the opinion that the judgment should be affirmed. Under the well established rule it follows that the judgment appealed from is affirmed. Fox River Paper Co. v. Railroad Comm. 189 Wis. 626, 628, 208 N. W. 266.
By the Court. — Judgment affirmed.
A motion for a rehearing was denied, with $25 costs, on October 9, 1928.